Citation Nr: 0601522	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  96-18 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for a 
rating higher than 30 percent for his psychiatric disorder.  
In a supplemental statement of the case (SSOC) issued in 
October 1996, the RO increased his rating to 50 percent.  He 
has since continued to appeal for an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was previously before the Board in November 2004, 
at which time the Board remanded the claim to the RO for 
further development and consideration.  

Unfortunately, still further development is required 
regarding the veteran's additional claim for a TDIU.  So, for 
the reasons discussed below, this claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran's PTSD causes occupational and social 
impairment due to visual and auditory hallucinations, 
suicidal ideation, chronic intrusive thoughts, 
near continuous depression, difficulty adapting to stressful 
experiences, impaired impulse control, mood disturbances, and 
an inability to establish and maintain effective 
relationships. 


CONCLUSION OF LAW

The criteria are met for an even higher 70 percent rating for 
the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  



In the case at hand, the veteran was sent VCAA letters in 
April 2001, January 2005, and February 2005 explaining the 
type of evidence required to substantiate his claim for an 
increased disability rating for PTSD.  The letters also 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letters nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The first VCAA notice, in April 2001, was after the RO's 
initial adjudication of the veteran's claim for an increased 
disability rating for PTSD in November 1993.  So this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question 
(in this particular instance because the VCAA did not even 
exist when the RO initially adjudicated the claim in 1993), 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Here, 
the April 2001, January 2005, and February 2005 VCAA notices 
provided the veteran with ample opportunity to respond before 
his appeal was first certified to the Board in August 2004 
and recertified to the Board in September 2005.  He also was 
afforded a VA compensation examination in March 2005, and 
private medical records were obtained, too, all of which the 
RO considered prior to issuing the July 2005 supplemental 
statement of the case (SSOC).  And he has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Nevertheless, where, as here, the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was first afforded a VA examination in June 1993.  
According to that examination report, he complained of 
insomnia, nightmares, night sweats, anxiety, flashbacks, 
hyperstartle response, irritability, poor frustration 
tolerance, visual and auditory hallucinations, and paranoid 
ideation.  On objective mental status evaluation, his speech 
was coherent.  His mood was markedly anxious and depressed, 
and his affect was labile.  There was evidence of paranoid 
ideation and auditory hallucination.  He was oriented.  His 
short-term memory, concentration, and attention span were 
impaired.  The diagnosis was prolonged PTSD.  
A Global Assessment of Functioning (GAF) score of 35 was 
assigned.

In June 1996, the veteran was afforded a hearing before the 
RO.  According to the transcript, he testified that he 
experienced visual and auditory hallucinations, minimal 
social and familial interactions, and that he stopped seeking 
medication and treatment from a clinic and the VA.  He also 
testified that he was fired from his job for missing work due 
to his nervous problems, but that the paperwork indicated 
that he failed to complete the probationary period.  He 
stated that he had trouble sleeping due to his nervous 
disorder and nightmares.

The veteran was afforded another VA compensation examination 
in July 1996.  He complained of depression 2 or 3 times per 
month, occasional tearfulness, nervousness, memory problems, 
and being easily excited.  He reported experiencing trouble 
concentrating and having a temper.  He also related that he 
is sometimes impatient, but denied being restless.  He 
described his sleep as erratic, with cold sweats and 
nightmares.  Objective mental status evaluation showed that 
he was alert and cooperative, with an indifferent manner and 
slight irritability.  He was somber, but did not appear 
depressed.  His speech was logical and coherent, but his 
thought process was sometimes tangential and sometimes 
concrete.  He rambled at times.  There was no evidence of 
panic attacks or hypomanic episodes.  There was evidence of 
paranoia.  He admitted to visual hallucinations and a prior 
history of auditory hallucinations.  The conclusion was PTSD, 
with evidence of a personality change due to head injury.  
The VA examiner also concluded the veteran was unemployable 
and that he was moderately to severely incapacitated.

The veteran received a neuro-psychological evaluation at the 
VA in July 1996.  The consultation report from the evaluation 
indicated that the veteran had severe neuropsychological 
dysfunction secondary to alcohol abuse effects and a possible 
contribution from his prior head injury.  The veteran 
complained of irritability and memory problems.  The 
evaluator noted that the veteran's history of 
visual hallucinations and paranoid/delusional ideation were 
not suggestive of schizophrenia.  His auditory attention span 
and concentration were average.  There was evidence of 
deficits in visual memory, constructional skills, verbal 
constructional skills, visual intellectual functioning, and 
visual organization skills.

The report from the veteran's January 1998 VA examination 
states that the veteran related that he was divorced, but 
maintained a relationship with his children and his brother.  
The veteran complained of being easily angered and depressed.  
He denied excessive alcohol use, but related a history of 
alcohol abuse.  He also complained of problems with his 
memory and concentration.  Upon examination, the veteran was 
cooperative, but guarded.  There was evidence of a strong 
paranoid "trend."  The VA examiner noted that a review of 
the veteran's prior neuropsychological evaluation indicated 
that there was no means of determining whether the veteran's 
neuropsychological impairment was due to alcohol abuse or an 
in-service truck accident.  The VA examiner concluded that 
the veteran did not meet the criteria for schizophrenia or a 
psychotic disorder, but that the veteran's paranoia was 
consistent with a paranoid personality disorder.  The VA 
examiner stated that it was impossible to determine the 
extent to which the veteran's personality changes were 
affected by his accident.  The diagnosis was PTSD and a GAF 
score of 55 was assigned for a moderate impact on his social 
and occupational functioning.

A VA social work treatment note, dated in April 1998, 
indicates the veteran smelled strongly of alcohol.



Records from the NYC Health and Hospitals Corporation, 
Correctional Health Services, dated January 2003 to January 
2004, indicate the veteran had a history of depression and a 
depressive disorder, not otherwise specified.  Upon 
evaluation, his speech was coherent, and he was calm, 
oriented, and cooperative.  There was no evidence of suicidal 
or homicidal ideation.  His mood was neutral and his affect 
was blunted.  There was no evidence of a thought disorder or 
delusions.

The veteran was most recently afforded a VA compensation 
examination in March 2005.  According to the report of that 
examination, he said that he had worked from 1968 to 1991, at 
a variety of jobs, but that he was often fired from his jobs 
for failing to show up.  He also said he had multiple 
intimate relationships since his divorce, but that none had 
lasted long.  He related that he had not been in contact with 
his sons since 2001, but that he had limited contact with his 
siblings since his incarceration.  He also related that he 
did not continue with his psychiatric treatment and that he 
had a history of alcohol abuse.  He complained of a 
"confused and depressed" mood, particularly since his 
incarceration.  He also complained of mood swings and a short 
temper, and a history of auditory and visual hallucinations.  
He reported a history of poor sleep, a good energy level, 
poor concentration skills, and lacking self-esteem.  He 
admitted that he had been arrested for domestic violence and 
car theft in the past, and that he was incarcerated for 
murder.  On objective mental status evaluation, he was 
cooperative, alert, and oriented.  His speech was low in 
volume, but with average speed and vocabulary.  His thought 
process was logical.  There was no evidence of memory 
deficits.  The VA examiner indicated the veteran met the 
criteria for a diagnosis of paranoid-type schizophrenia and 
avoidant personality disorder.  The VA examiner further noted 
the veteran had limited attachment to others and preferred to 
be alone.  The VA examiner concluded the veteran was impaired 
in his overall functioning, with a history of chronic sleep 
disturbance, depressed mood, chronic anxiety, social 
avoidance, estrangement from his children and siblings, 
difficulty maintaining relationships and employment, and 
episodes of psychosis.  A GAF score of 38 was assigned for 
major impairment of functioning.

A June 2005 addendum to the VA examination report states the 
veteran's claims file was reviewed by the examiner.  

Also in June 2005, the veteran submitted a partial copy of a 
court document related to his appeal of his murder 
conviction, which included a summary of a November 2003 
mental status evaluation.  The summary stated he was angry 
and irritable, although he was able to engage and cooperate 
when he felt calmer.  He tended to externalize his 
wrongdoing, in order to cope with his arrest and 
incarceration.  His lengthy history of alcohol abuse was 
noted, and the examining provider stated that it made 
clarification of his depressive disorder difficult.  
The examining provider also noted the veteran experienced 
dreams, flashbacks, and increased arousal related to his 
truck accident in service.

Since the veteran's June 1993 VA examination, the regulations 
pertaining to the evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-4.130 
(2005)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  But see VAOPGCPREC 
7-2003 (Nov. 19, 2003), pointing out that the U. S. Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), to the extent that 
Karnas conflicts with the precedents of the Supreme Court and 
the Federal Circuit.  That is, when amended regulations 
expressly state an effective date and, as in this case, do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas, and the 
prior version may be applied, if more favorable, to periods 
preceding and following the change.  See also VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).



During the pendency of this appeal, the RO increased the 
veteran's PTSD rating from 30 to 50 percent under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
retroactively effective from June 10, 1993, the date of his 
VA compensation examination.  The 50 percent rating means 
there is evidence of considerable impairment in his ability 
to establish or maintain effective or favorable relationships 
with people, and that his psychoneurotic symptoms result in 
reduced reliability, flexibility, and efficiency.  The next 
higher rating of 70 percent under the old standards requires 
evidence of severe social and occupational impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  And the 
highest possible schedular rating of 100 percent under the 
old standards requires active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total isolation, gross repudiation of reality, 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  See also Johnson v. Brown, 7 Vet. App. 95, 
96 (1994).

According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2005).  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  For the next higher 70 percent evaluation to be 
warranted, there must be occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.   A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

For the following reasons, and resolving all reasonable doubt 
in his favor, under both the old and new criteria, the 
severity of the veteran's PTSD most closely approximates the 
criteria for a higher 70 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996 & 2005).  So 
this is the rating that must be assigned.  38 C.F.R. § 4.7.

The objective medical evidence of record indicates the 
veteran's PTSD symptomatology includes chronic sleep 
impairment, social and occupational impairment, and problems 
controlling his anger.  The medical evidence of record also 
shows that he is estranged from his family and prefers social 
isolation and avoidance.  Likewise, the medical evidence of 
record, as demonstrated at his VA examinations, confirms he 
has chronic depression, mood swings, and auditory and visual 
hallucinations.  His short-term memory, concentration, and 
attention span are impaired, as well.  He also experiences 
chronic anxiety, nightmares, flashbacks, and irritability.  
Moreover, the medical evidence of record demonstrates that he 
began experiencing occupational impairment due to problems 
with authority and failing to report for work as required.  
Aside from this, he has problems with paranoia, low self-
esteem, and an occasionally tangential thought process.



In summary, the clinical evidence of record indicates the 
veteran has several of the symptoms contemplated by a rating 
at the 70-percent level, including impaired anger control, 
deteriorating occupational functioning, chronic depression, 
and paranoia.  Likewise, the reports of his VA compensation 
examinations show that his GAF scores consistently have been 
in the 35 to 55 range.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), GAF scores of 31-40 are 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  GAF 
scores of 41 to 50 are indicative of serious impairment in 
social, occupational, or school functioning.  A higher score 
of 51 to 60 is indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).  Id.  While the Board acknowledges 
that a GAF score of 55 is not indicative of a 70 percent 
rating under Diagnostic Code 9411, the Board finds that the 
characterization of the veteran's PTSD as causing major 
impairment of functioning, and the remainder of the GAF 
scores assigned (which are much lower), support a 70 percent 
rating under both the former and revised versions of 
Diagnostic Code 9411.

The veteran is not, however, entitled to a higher rating of 
100 percent since the evidence does not show he experiences 
obsessional rituals that interfere with routine activities or 
has grossly impaired thought processes or communications.  
Also, his behavior is not grossly inappropriate and there is 
no evidence that he is in persistent danger of hurting 
himself or others.  Nor is there evidence that he totally 
neglects his personal appearance and hygiene.  Likewise, 
there is no evidence that he manifests totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or total isolation.  Additionally, the evidence does 
not demonstrate that he is unable to perform activities 
associated with daily living, is disoriented (to time, place, 
person or situation), or experiences severe memory loss.  
Points worth mentioning include that he presented to his VA 
compensation examinations and VA psychological evaluations 
alert, cooperative, and correctly oriented in all spheres (to 
time, place, person and situation), as well as with adequate 
grooming.  And there was no significant impairment in his 
speech or thought process.  Thus, the Board finds that a 
rating in excess of 70 percent for his PTSD is not 
sustainable under either the former or current criteria for 
evaluating this condition.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current - now 70 percent, schedular 
rating) or necessitated frequent periods of hospitalization.  
Rather, it appears he has not required hospitalization for 
treatment of his PTSD.  And to the extent he and some others 
believe he cannot work on account of the severity of 
this condition, this largely will be addressed in deciding 
his claim for a TDIU on remand.  So there is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

In the recent October 2005 Informal Hearing Presentation, the 
veteran's representative alleged the veteran is unemployable 
due to the severity of his PTSD.  Also earlier, in March 
2005, the veteran had submitted a statement indicating that 
he, too, believed he was unemployable.  This is tantamount to 
a claim for a TDIU.  See, e.g., Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 
15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  But the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation, as evidenced by the statements 
mentioned.

The Board was able to grant the veteran a higher, 70 percent, 
disability rating for his PTSD, so he now meets the threshold 
requirements of 38 C.F.R. § 4.16(a).  However, the Board is 
unable to adjudicate his claim of entitlement to a TDIU.  
In this regard, the Board notes that he was not properly 
advised of the changes brought about by the VCAA regarding 
his claim for a TDIU.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107.  Although the April 2001, January 2005, and 
February 2005 VCAA letters contained an explanation of the 
evidence necessary to substantiate a claim for an increased 
disability evaluation for his service-connected PTSD, the RO 
has not also explained the type of information and evidence 
necessary to substantiate his additional claim for a TDIU.  
So where, as here, the initial VCAA notice was deficient for 
this important reason, another VCAA letter must be issued to 
correct this procedural due process problem before the Board 
can decide the TDIU claim.  Cf. Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).



Records show VA examiners obtained brief summaries of the 
veteran's occupational and educational history, and some 
determined he was unemployable from his PTSD - whereas 
others did not.  So there is conflicting evidence concerning 
this determinative issue.  Also, the RO has not obtained a 
summary of the veteran's social and recreational history to 
further assist in making this important determination.  
Similarly, the RO has not performed any additional research 
or information so that his education level, skill level, and 
length of unemployment may be confirmed.  

Accordingly, the TDIU claim is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his additional claim for a 
TDIU.  The letter must:  (a) inform him 
about the information and evidence not of 
record that is necessary to substantiate 
his claim of entitlement to a TDIU; (b) 
inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; and 
(d) request or tell him to provide any 
evidence in his possession pertaining to 
this claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

3.  Then adjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If this benefit is 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


